 I'll + . ,(1 y ' iin the Matter Of UNITED STATES GYPSUM COMPANY, EMPLOYERandINTERNATIONAL WOODWORKERS OF AMERICA, CIO, PETITIONERCaseNo. 15-RC-37.-Decided August24,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held on April 30, 1948,before a hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer?3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and S::ction 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all production and main-tenance employees, including firemen, but excluding watchmen, office*Chairman Herzog andMembers Murdock and Gray'At the hearing,United Cement,Lime and Gypsum Workers,A. F. of L, herein calledthe United,appeared and participated as an intervenorNo formal motion to intervenewas made Although no objection was raised to its appearance at the hearing,the Employerasserts in its brief that, in the absence of such formal motion,the appearance of the Unitedwas improper,and that the United's request that its affiliated local,known as Local UnionNo. 96, be placed on the ballot should be denied. Because Local No. 96 of the United had acurrent contractual interest in this proceeding, the United was entitled to intervene.Matter of Anaeriaan Chain ct CableCo , Inc , 77N.L. R. B. 850.We shall, therefore,treat the appearance and participation of the United as in the nature of a motion tointervene,and hereby approve its intervention.AlthoughLocalUnion No 96 has not complied with the filing requirements of the Act, therecord discloses that,on the date of the hearing,itwas in the process of effecting compli-anceWe will, therefore,place Local Union No.96 on the Ballot,but subject to theconditions set forth in footnote5, an/ra.79 N. L.R. B., No. 8.48 UNITED STATES GYPSUM COMPANY49clerks, and all supervisors as defined in the Act.The parties are ingeneral agreement as to the composition of the unit with the excep-tion of the job classifications noted below, which the Employer wouldexclude and the Petitioner include.Storeroom Clerks:There are two employees in this category, thehead storeroom clerk and assistant storeroom clerk.They purchasesupplies and repair parts, and keep the necessary inventory records.As their duties are essentially clerical, we shall exclude them from theunit.Testers:There are five testers or quality-control employees.Theywork in a laboratory which is set apart from the rest of the plant andare under the separate supervision of the quality supervisor.They,perform the usual functions of such employees, making tests of theEmployer's products and of products of competitors. In accordancewith our previous decisions as to similar employees in other plants ofthe Employer, we shall exclude the testers from the unit.2The Employer would exclude as supervisors the following job classi-fications:head boiler operator, fabricating leader, working foremanin the fabricating department, warehousemen in the fabricating andshipping department, head saw filer, quality leaders in the pressboarddepartment,andunloading supervisor in the yard.The Petitionerwould include these classifications in the unit.The record disclosesthat, with the exception of the classification of working foreman, per-sons in the classifications listed above exercise authority to recommendthe discharge, hiring, or promotion of employees.The working fore-man appears to have such authority when the shift foreman is absentfrom the plant, which occurs only when the shift foreman is on vaca-tion or ill.On such occasions, the working foreman assumes the dutiesand authority of the shift foreman.We have held that the occasionaland sporadic exercise of supervisory powers is not sufficient basis onwhich to exclude an employee from a unit.3We find that the headboiler operator, fabricating leader, warehouseman in the fabricatingand shipping department, head saw filer, quality leader in the press-board department, and unloading supervisor in the yard are super-visors and should therefore be excluded from the unit.We find, how-ever, that the working foreman in the fabricating department is nota supervisor within the meaning of the Act, but is a productionemployee.We shall include him in the unit.We find that all production and maintenance employees,4 includingfiremen, but excluding watchmen, office clericals, storeroom clerks,2Matter of United States GypsumCo , 72 N L R B 863; 66 N L. R. B. 619; 65N L. R B 1427, 65 N. L R B 5753Matter of Cole InstrumentCo, 75 N. L. R B 348The working foreman in the fabricating department is included in this category 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDtesters, the head boiler operator, the fabricating leader, the warehouse-man in the fabricating and shipping department, the head saw filer,the quality leader in the pressboard department, the unloading super-,visor in the yard, and all other supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifteenth Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, and also excluding employees on strike who arenot entitled to reinstatement, to determine whether they desire to berepresented, for purposes of collective bargaining, by InternationalWoodworkers of America, CIO, or by United Cement, Lime andGypsum Workers, A. F. of L., Local Union No. 96, or by neither.a Inclusion of Local Union No. 96 on the ballot, and its participation in the election,although hereby directed, are made contingent upon its full compliance, within 10 days fromthe date of this Decision and Direction of Election, with the provisionsof Section 9 (f)and (h) of the Act.